Citation Nr: 0931741	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for recurrent scoliosis of 
the thoracic spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the 10 percent 
evaluation assigned for recurrent scoliosis of the thoracic 
spine.  

The Board remanded the claim in December 2008 for additional 
development and to address due process concerns.  The actions 
directed by the Board have been accomplished and the matter 
has been returned to the Board for appellate review.

Photographs of two scars on the Veteran's back were submitted 
in March 2009.  The Veteran's representative has requested 
separate ratings for these scars.  See July 2009 Written 
Brief Presentation.  It is unclear whether either of these 
scars are the result of surgery related to the Veteran's 
service-connected recurrent scoliosis of the thoracic spine; 
moreover, neither scar was noted during any VA examination.  
This matter is REFERRED to the RO for appropriate action.  


FINDING OF FACT

The Veteran's recurrent scoliosis of the thoracic spine is 
manifested by pain, limitation of motion, and functional 
disability, but there is no evidence of incapacitating 
episodes, forward flexion of the thoracolumbar spine limited 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no higher, for 
service-connected recurrent scoliosis of the thoracic spine 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
treatment records.  See generally 38 C.F.R. §§ 4.1, 4.2 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings during the period in question.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).  

Service connection for thoracic strain with scoliosis was 
granted with a noncompensable evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5291, effective July 2, 
1996.  See September 1996 rating decision.  A 10 percent 
evaluation was subsequently assigned, also effective July 2, 
1996, and the disability was recharacterized as recurrent 
scoliosis of the thoracic spine.  See March 1997 rating 
decision.  The Veteran filed a claim for increased rating in 
March 2004 and has appealed the August 2004 rating decision 
that continued the 10 percent rating assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5238.  

The Board notes that when service connection was initially 
established for the Veteran's disability, the diagnostic 
criteria used to evaluate disabilities of the spine used 
separate codes for each of the three segments of the spine 
(cervical, dorsal/thoracic, and lumbar).  Under the General 
Rating Formula for Diseases and Injuries of the Spine, 
however, which will be discussed in greater detail below, the 
portions previously considered as the dorsal and lumbar 
segments are now referred to as the thoracolumbar spine.  The 
Board also notes that the RO denied service connection for a 
lumbar spine condition with herniated disc/degenerative disc 
disease in a February 2006 rating decision.  

Effective from September 26, 2003, disabilities of the spine 
(other than intervertebral disc syndrome (IDS) when evaluated 
on the basis of incapacitating episodes) are to be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See Schedule for Rating Disabilities; The Spine, 
68 Fed. Reg. 51, 454 (Aug. 27, 2003), now codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51, 455 (Supplementary Information).  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2008).  

In pertinent part, the General Rating Formula for Diseases 
and Injuries of the Spine provides ratings in excess of 10 
percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent); forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine (40 percent); for unfavorable 
ankylosis of the entire thoracolumbar spine (50 percent); and 
for unfavorable ankylosis of entire spine (100 percent).  38 
C.F.R. § 4.71a (2008). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2008).

Under the criteria governing disabilities of the spine, IDS 
is to be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating IDS Based on Incapacitating Episodes.  This 
formula provides ratings in excess of 10 percent for IDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); for IDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); and for IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent).  38 C.F.R. § 4.71a (2008).  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Note (1) (2008).  

The Veteran contends that he is entitled to an increased 
rating because of increased pain, the need for back support, 
and because he has had to take time off work due to back 
pain.  See statement in support of claim received May 2004.  
Several lay statements submitted in support of the Veteran's 
claim report the pain he experiences as a result of his back 
disability.  See statements received in May 2004 from J.D.M. 
and L.B.  

In February 2004, the Veteran was seen at the Knoxville 
Outpatient Clinic (OPC) with complaint of chronic back pain 
and history of scoliosis.  A review of systems revealed that 
the Veteran had congenital scoliosis with intermittent 
lumbago and nuchal and back pain.  It was also noted that he 
had been diagnosed with degenerative disk disease (DDD) and 
had received physical therapy.  The Veteran reported that he 
was working for the Postal Service delivering mail on foot 
and had missed approximately two to three days a quarter due 
to a myriad of problems, to include problems with his back.  
Physical examination of the Veteran's back revealed about 30 
percent loss of range of motion.  

The Veteran underwent a VA compensation and pension (C&P) 
joints examination in May 2004, which also comprised an 
evaluation of his spine disability.  He reported a history of 
mild thoracic scoliosis, for which he was taking Tylenol, 
naproxen and cyclobenzaprine with some relief.  The Veteran 
indicated that his back pain was constant and located in the 
lower thoracic and lumbar spine, occasionally radiating into 
both legs.  He described it as a constant dull pain with 
periodic flareups.  The Veteran reported working as a postal 
carrier and indicated that he did a lot of walking.  He 
reported missing approximately six days of work in the last 
year due to both back and knee pain.  

Physical examination revealed that the Veteran was not 
wearing a back brace and revealed no obvious deformity of the 
spine.  Palpation of the vertebral processes revealed some 
lumbar pain but there were no paraspinal muscle spasms.  
Range of motion testing revealed flexion to 80 degrees with 
increased lumbar pain, continuing on to 90 degrees; extension 
was to 20 degrees with increased lumbar pain; and rotation to 
the right and left was to 30 degrees, again with lumbar pain.  
The examiner noted that the pain at this point was not 
radiating.  The Veteran was able to bend to the right and 
left to 25 degrees with pain, which intensified at maximum 
range of motion with radiation into the lower extremities.  
Straight leg raise was negative for low back pain; deep 
tendon reflexes of the patella were 2+ bilaterally, motor 
strength was full on the lower extremities, and there was no 
atrophy.  The Veteran's upper extremities had full motor and 
grip strength with no atrophy.  Sensation was intact to light 
touch in the upper and lower extremities and maneuvers were 
repeated without evidence of increasing pain or fatigue over 
initial level.  The Veteran was diagnosed with mild scoliosis 
of the thoracic spine.  

In June 2004, the Veteran called with complaint of severe 
back pain without acute injury.  He reported that for the 
past two days, the pain had been a seven on the pain scale 
and indicated that he had not been able to go to work for two 
days due to pain.  The Veteran denied numbness or tingling in 
his back or legs.  He was advised to seek care in the 
emergency room (ER) for evaluation due to the sudden 
intensity of his symptoms and because his regular doctor was 
out of the clinic.  A July 2004 addendum indicates that the 
Veteran dropped in to the clinic with the same complaints, to 
include pain down his left leg.  See records from Knoxville 
OPC.  

In August 2004, the Veteran complained of back pain, which he 
described as a dull ache.  It was noted that MRIs showed mild 
scoliosis and DDD but no herniated nucleus pulposus (HNP).  
The Veteran reported that he had had caudal blocks, steroids 
and physical therapy.  He indicated that the pain 
occasionally went down his left leg to the mid-thigh level, 
but had no new complaints.  In pertinent part, the Veteran 
was assessed with degenerative joint disease (DJD) of the 
back and chronic scoliosis.  See id.  

Private medical records reveal that the Veteran has received 
substantial treatment related to low back pain.  He was 
evaluated by Dr. L.A. Bellner in October 2004 for ongoing 
conservative care.  The Veteran reported a long history of 
low back discomfort with intermittent exacerbations, the last 
one occurring August 2004 with low back pain radiating to the 
left thigh region, which had persisted.  He further reported 
pain was aggravated with sitting, prolonged standing, 
walking, bending, twisting, lifting, changes in the weather, 
coughing and sneezing.  The Veteran indicated that he was out 
of work at the Post Office related to recent bilateral carpal 
tunnel surgery and toe surgery, not related to back pain.  

Physical examination revealed that the Veteran stood erect, 
had flattened lumbar lordosis and marked tightness throughout 
the lumbar paraspinals with multiple trigger points noted on 
the left and right.  There was pain with lumbar forward 
flexion, even worse pain with extension.  Transitional 
movements were markedly painful.  Strength was grossly intact 
within the limits of pain and sensation was intact.  Deep 
tendon reflexes were 2+ at the quadriceps and 1+ at the 
bilateral triceps surae.  Tone was normal and there was no 
significant atrophy.  The impressions made were L5-S1 disc 
disease and lumbar myofascial pain.  Dr. Bellner indicated 
that no additional radiological studies were necessary but 
that physical therapy would be started to alleviate the 
myofascial discomfort, which was noted to be a significant 
portion of the Veteran's pain that did not clearly correspond 
to his disc disease.  

The Veteran received subsequent treatment from Dr. Bellner 
between November 2004 and May 2005.  A November 2004 record 
reveals that a CT of the lumbar spine revealed changes in the 
right L1 pedicle and pars intra articularis, thought to be 
consistent with an osteoma.  Dr. Bellner also noted that the 
Veteran had undergone a lumbar magnetic resonance imaging 
(MRI) that revealed findings of a L5-S1 diffuse disc 
protrusion with sclerotic changes at the L1 pedicle.  
Physical examination revealed flattened lumbar lordosis; 
marked tightness throughout the lumbar paraspinals with 
multiple trigger points noted on the left and right; pain 
with lumbar forward flexion, even worse with extension; 
markedly painful transitional movements; grossly intact 
strength within the limits of pain; intact sensation; normal 
tone; no significant atrophy; and deep tendon reflexes 2+ at 
the quadriceps and 1+ at the bilateral triceps surae.  The 
same impressions were made.  

In January 2005, Dr. Bellner noted the Veteran's complaint of 
continuing back discomfort despite working with a physical 
therapist.  Review of his musculoskeletal system revealed 
osteoma of the L1 pedicle.  The same impressions were again 
made.  The Veteran continued to complain of low back 
discomfort in March 2005, with intermittent escalation of 
pain.  It was noted that the Veteran had a recent course of 
physical therapy and was on an independent aquatic program.  
Examination revealed that there was still marked tightness 
throughout the lumbar musculature with several trigger points 
noted.  There was also pain with lumbosacral range of motion, 
but strength and sensation were noted to be grossly intact.  
The impressions remained the same.  

In May 2005, the Veteran was seen by Dr. R.P. Boyer with 
chief complaint of back and left leg pain.  He reported 
having a bit more back pain since late the year prior and 
indicated that he had been diagnosed with a benign spinal 
tumor in his spinal column earlier in the year.  The Veteran 
indicated that approximately one week prior, he bent over to 
brush his teeth and felt a pop in his back with severe 
worsening of pain in his back and hips.  He reported that 
since then he had been unable to walk and found it difficult 
to try and stand up, with it often taking 10 to 15 minutes to 
straighten his back and never really being able to get it all 
the way straight.  The Veteran indicated that the pain 
extended across his back bilaterally and into the left 
buttock, occasionally down the leg all the way into the foot 
diffusely.  He denied any bowel or bladder difficulties.  
Physical examination revealed that the Veteran was extremely 
slow in trying to get up from a seated position and walked 
flexed over at the waist before getting up on the table.  He 
had diffuse tenderness to palpation throughout his lumbar 
spine, as well as in the sacroiliac region.  There was 
worsening with iliac compression although none of this was 
clearly concordant.  There was no paraspinal muscle spasm.  

Neurological examination revealed some decreased sensation in 
the left side L5 and S1 dermatomes, but the Veteran appeared 
symmetric above that.  Deep tendon reflexes were 2+ at knee 
jerks and right ankle jerk but just trace over the left ankle 
jerk.  Straight leg raising on the left side appeared 
positive.  Dr. Boyer reported that a May 2005 MRI of the 
lumbar spine showed a very mild amount of loss of water 
content at the L5-S1 disc space with small herniation of the 
disc at that level on the left side coming up and impinging 
on the S1 nerve root.  The other disc levels all looked 
normal and maintained their height well with good water 
content and without bulge.  There was no herniation or nerve 
root impingement.  The impression made was back and left leg 
pain that had been going on and off for many years.  Dr. 
Boyer noted that at times, the pain went all the way down to 
the foot and that the Veteran had a clear disc herniation on 
the MRI scan at L5-S1.  Dr. Boyer indicated that he felt this 
was likely responsible for some of the Veteran's pain.  The 
plan was for the Veteran to be admitted for a planned left-
sided L5-S1 microdiscectomy.  

The Veteran underwent a left L5 laminotomy for L5-S1 
diskectomy in June 2005.  The postoperative diagnosis was 
left L5-S1 herniated nucleus pulposus.  See records from Fort 
Sanders Regional Medical Center.  He received post-surgical 
treatment from Dr. Boyer between June 2005 and August 2005.  
The August 2005 record reveals that the Veteran initially had 
some improvement in his right leg and was better than before 
the surgery, such that he had returned to work on light duty.  
The Veteran did report back pain that went down into his leg, 
but reported that the back pain was the worst and became 
significant when he stood for any length of time or tried to 
walk.  On examination, the Veteran seemed to have good 
strength.  It was unclear whether straight leg raising was 
positive, but was noted to may be vaguely positive.  Dr. 
Boyer determined that the Veteran would try some caudal 
blocks for improvement.  

VA treatment records reveal that in August 2005, the Veteran 
complained of continuing back pain.  He reported doing caudal 
blocks and being under the care of pain management and 
neurosurgery.  The Veteran denied bowel or bladder problems 
associated with back pain and indicated that the caudal 
blocks helped temporarily.  It was noted that a CT of the 
back did find a benign tumor.  In pertinent part, the Veteran 
was assessed with back pain and tumor on back.  See record 
from Knoxville OPC.  

In January 2009, the Veteran again complained of chronic back 
pain.  He reported having a stimulator in his back that was 
doing well and denied any acute changes in back pain.  
Physical examination revealed no myalgias or arthralgias of 
the musculoskeletal system.  The Veteran was assessed with 
chronic back pain.  See id.  

The Veteran underwent a VA C&P miscellaneous neurological 
disorders examination in March 2009.  Following medical 
history, physical examination, motor examination and sensory 
examination, the Veteran was diagnosed with intermittent 
lumbar sacral radiculopathy and left external popliteal nerve 
mononeuropathy secondary to gunshot wound.  

The Veteran underwent a VA C&P spine examination in March 
2009, at which time he reported progressive low back pain 
involving primarily the lumbar sacral area but also including 
the lower thoracic spine.  The examiner noted that the 
Veteran had a lumbar laminectomy and disketcomy in 2004 and 
due to continuing lower back pain, underwent implantation of 
a dorsal column stimulator in December 2005.  The Veteran 
reported a daily, dull, achy pain and described it as a three 
on a scale of one to ten.  He indicated that on occasion, and 
several times per week, he will have severe, sharp low back 
pain at a level 10 that radiates down both legs.  The Veteran 
denied a history of urinary incontinence, urgency and 
frequency but reported leg or foot weakness.  

The examiner noted a history of decreased motion and pain and 
indicated that the location and distribution of pain was in 
the mid lumbar sacral area and lower thoracic with onset due 
to bending and lifting.  It was described as a constant, achy 
pain that was intermittently sharp.  The severity of pain was 
noted to be severe, of one to two days duration, and with a 
frequency of one to six days per week.  Radiation of the pain 
to the bilateral legs was noted to be sharp.  The examiner 
also noted flare-ups of the spinal condition, which were 
described as severe and noted to occur every one to two 
months lasting three to seven days.  Precipitating factors 
were lifting, pulling, bending and twisting; alleviating 
factors were rest, dorsal column stimulator, activity 
restriction and medication.  The Veteran's impression of the 
extent of additional limitation of motion or other functional 
impairments during flare-ups was noted to be severe.  The 
examiner noted that the Veteran had 12 incapacitating 
episodes in the thoracolumbar region during the past 12 
months that lasted three to five days.

Physical examination revealed normal gait, posture and head 
position, but the Veteran's right shoulder was noted to be 
lower than the left.  There was no gibbus, kyphosis, list, 
lumbar flattening, reverse lordosis or thoracolumbar spine 
ankylosis, but the examiner noted lumbar lordosis and 
scoliosis.  Examination of the muscles of the spine revealed 
no spasm, atrophy, guarding, pain with motion, tenderness or 
weakness in the cervical sacrospinalis or thoracic 
sacrospinalis.  There was also no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  Detailed motor, 
sensory and reflex examinations were also performed.  

Range of motion testing of the thoracolumbar spine revealed 
flexion to 70 degrees, extension to 20 degrees, and bilateral 
lateral flexion and rotation to 20 degrees.  There was 
objective evidence of pain following repetitive motion and 
additional limitations after three repetitions of range of 
motion.  The most important factor was pain.  Range of motion 
after repetitive motion was flexion to 60 degrees, extension 
to 17 degrees, left lateral flexion to 18 degrees, left 
lateral rotation and right lateral flexion to 19 degrees, and 
right lateral rotation to 17 degrees.  The examiner indicated 
that the reduced range of motion did not represent "normal" 
due to other factors not related to the examined disability.  
The examiner also reported that Lasegue's sign was positive 
on both sides.  

The examiner reported that a March 2009 x-ray of the thoracic 
spine showed no fracture, subluxation, bone destruction or 
paravertebral soft tissue abnormality and contained an 
impression of negative thoracic spine.  A March 2009 x-ray of 
the lumbosacral spine revealed five non-rib bearing lumbar 
vertebra; normal alignment with intact vertebral body height 
and interspaces; no evidence of spondylolysis; and 
unremarkable soft tissue.  The impression was negative lumbar 
spine.  X-rays of the Veteran's chest taken in January 2009 
showed a dorsal stimulator device in the spinal canal 
posteriorly, located in the lower thoracic region.  The 
impression was normal chest.  

The examiner reported that the Veteran had a fractured T12 
vertebra that resulted in a 10 percent loss of height.  It 
was also noted that there were incapacitating episodes due to 
IDS.  The Veteran reported that he was working full time as a 
postal employee and had lost about 4 weeks of work during the 
last year due to his back condition.  

The Veteran was diagnosed with lumbar sacral spine DJD with 
right L5-S1 disc protrusion and bilateral L5-S1 
radiculopathy; lumbosacral spondylosis; chronic mechanical 
low back pain of thoracic and lumbar sacral spine; (status 
post operative procedure) SPOP left L5 laminectomy and L5-S1 
diskectomy for HNP of L5-S1 in 2005; SPOP implantation of 
autonomic nervous system (ANS) stimulator, T9; thoracic spine 
spondylosis, T7-8; mild thoracic spine scoliosis; and mild 
cervical spondylosis, C3-C4.  The examiner reported 
significant effects on the Veteran's usual occupation in that 
he had been assigned different duties and had increased 
absenteeism.  The examiner also noted problems with lifting 
and carrying due to pain.  The Veteran's usual daily 
activities were also affected; there was mild impairment of 
shopping, traveling and dressing; moderate impairment of 
chores and recreation; and severe impairment in exercise.  
His back condition also prevented his participation in 
sports.  

The examiner indicated that there is a mild thoracic 
scoliosis related to the service-connected recurrent 
scoliosis of the thoracic spine but no neurological findings 
attributable to the thoracic spine scoliosis.  There is also 
a residual component of low back pain attributable to the 
thoracic spine scoliosis and thoracic spine spondylosis.  
There are no neurological disabilities resulting from the 
service-connected thoracic spine recurrent scoliosis and no 
thoracic spine nerves are involved.  There is also no 
paralysis involving any thoracic spine nerves.  

The examiner reported that the pain in the thoracic spine 
area is a mechanical rather than a radicular pain.  There is 
a mild chronic thoracic spine pain that intermittently 
becomes severe but it was impossible to separate the 
character of the pain from the thoracic spine from the 
character of pain of the lumbar-sacral spine.  It was 
possible, however, to separate the amount of pain from each 
of these two spinal areas and it was the examiner's opinion 
that 10-15 percent of the Veteran's chronic low back pain is 
attributable to the disease in the thoracic spine area and 
the remaining 85-90 percent of the Veteran's chronic low back 
pain is attributable to his lumbar sacral spine disease 
condition.  It was also the examiner's opinion that the 
functional disability resulting from the Veteran's 
thoracolumbar spine condition was 10-15 percent attributable 
to the back pain and disease from the thoracic spine and 85-
90 percent attributable to the back pain and disease from the 
lumbar-sacral spine.  The pain moderately impairs the 
Veteran's functional ability during a flare-up and mildly 
impairs functionability when the thoracolumbar spine is used 
repeatedly.  The examiner concluded by noting that the 
neurological impairment of the left external popliteal nerve 
is secondary to a gunshot wound, not the thoracolumbar spine 
condition.  

The evidence of record supports the assignment of a 20 
percent evaluation for service-connected recurrent scoliosis 
of the thoracic spine under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  As an 
initial matter, the Veteran exhibited a 30 percent loss of 
range of motion in February 2004; increased lumbar pain with 
range of motion testing during the May 2004 VA examination; 
and pain with lumbar forward flexion and even worse pain with 
extension, as well as markedly painful transitional 
movements, in October 2004 and November 2004.  See VA 
treatment records; private treatment records; May 2004 VA C&P 
examination report.  Moreover, the Veteran exhibited 
objective evidence of pain following repetitive motion and 
additional limitations after three repetitions of range of 
motion during the March 2009 VA C&P spine examination.  In 
addition, flexion after repetitive motion was limited to 60 
degrees during this examination.  This meets the criteria for 
a 20 percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.  

The Board notes that the VA examiner found it was impossible 
to separate the character of the pain from the thoracic spine 
from the character of pain of the lumbar-sacral spine.  As 
the examiner determined that 10-15 percent of the Veteran's 
chronic low back pain and 10-15 percent of the Veteran's 
functional disability is attributable to his thoracolumbar 
spine condition, the Board resolves all reasonable doubt in 
the Veteran's favor by finding that he is entitled to a 20 
percent evaluation for his service-connected recurrent 
scoliosis of the thoracic spine.  38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5235-5243 (2008).  

A rating in excess of 20 percent is not warranted, however, 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating IDS Based on 
Incapacitating Episodes.  While acknowledging both the 
Veteran's contentions and the lay statements submitted in 
support of his claim, the Board finds that a higher rating is 
not warranted in this case because there is no evidence that 
forward flexion of the Veteran's thoracolumbar spine is 
limited to 30 degrees or less, or that he has favorable 
ankylosis of the entire thoracolumbar spine.  Nor is there 
evidence that the Veteran has incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Rather, the Veteran has never 
exhibited paraspinal muscle spasms and forward flexion was, 
at worst, limited to 60 degrees.  See VA treatment records; 
private treatment records; VA C&P examination reports dated 
May 2004 and March 2009.  In addition, though the Veteran 
reported severe flare-ups that occurred every one to two 
months and lasted three to seven days, and the examiner noted 
that the Veteran had 12 incapacitating episodes in the 
thoracolumbar region during the past 12 months that lasted 
three to five days, see March 2009 VA C&P spine examination 
report, there is no evidence to support a finding that these 
incapacitating episodes required treatment and bed rest 
prescribed by a physician (assuming, without deciding, that 
any such episodes are related to the thoracic spine rather 
than the nonservice-connected lumbar spine).  See 38 C.F.R. 
§ 4.71a, Note (1) (2008).  

The Board has also considered whether the Veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Note (1) (2008).  While the 
Veteran has consistently reported radiating pain and has been 
diagnosed with intermittent lumbar sacral radiculopathy, the 
VA examiner determined that there are no neurological 
findings attributable to the thoracic spine scoliosis, no 
neurological disabilities resulting from the service-
connected thoracic spine recurrent scoliosis, no thoracic 
spine nerves involved, and no paralysis involving any 
thoracic spine nerves.  In addition, the Veteran's left 
external popliteal nerve mononeuropathy has been linked to a 
gunshot wound.  See May 2004 and March 2009 VA C&P 
examination reports.  As the record does not contain a 
diagnosis related to neurological abnormality caused by the 
Veteran's service-connected recurrent scoliosis of the 
thoracic spine, the evidence of record does not support the 
assignment of a separate rating.  

II.	Extraschedular consideration

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

While the Veteran's service-connected recurrent scoliosis of 
the thoracic spine does cause impairment, such impairment is 
contemplated by the rating criteria, i.e., pain and 
limitation of motion.  The rating criteria reasonably 
describe the Veteran's disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

The Board acknowledges that the Veteran was not provided with 
proper notice prior to the issuance of the August 2004 rating 
decision that is the subject of this appeal.  His claim, 
however, was remanded in order to effectuate compliance with 
the duties to notify and assist and the Veteran was 
subsequently advised of the evidence needed to substantiate a 
claim for increased rating and of his and VA's respective 
duties in obtaining evidence.  See January 2009 letter.  This 
letter also notified the Veteran that disabilities are rated 
on the basis of diagnostic codes, and depending on the 
disability involved, a rating from 0 percent to as much as 
100 percent would be assigned.  He was also provided with 
examples of the types of evidence that he should inform VA 
about or provide, including medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening had on his 
employment and daily life.  

Although the Veteran was not provided pre-adjudicatory notice 
of the diagnostic codes under which his disabilities are 
rated, there is no prejudice because he was provided with 
notice of 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 in 
the June 2005 statement of the case (SOC).  Therefore, a 
reasonable person could be expected to understand what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The claims were readjudicated in supplemental SOCs 
(SSOCs) dated December 2005 and June 2009.  

The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  See Vazquez-Flores, 22 
Vet. App. at 47-49.  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA and private treatment records have 
been obtained and he was afforded several appropriate VA 
examinations in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

A rating of 20 percent, and not higher, for recurrent 
scoliosis of the thoracic spine is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


